Corlett, J.,
(dissenting.) In March, 1883, the defendant, Francis A. Hiil, became supervisor of the town of Ontario, Wayne county, and so far as appears he still continues such. Before that, Stephen H. Main was supervisor. In 1888 this action was commenced for the purpose, as the complaint alleges, *644o£ recovering from the defendant moneys received by him in an official capacity growing qutof thealleged misappropriation of town bonds; also to recover $225.35, known as the “Dog Fund,” claimed to have been received by him from his predecessor. The action was tried at the Wayne equity term in September, 1888, before Justice Macomber. The claim for misappropriating moneys growing out of bond transactions was abandoned on the trial-, thus eliminating from the case every question except whether the defendant received from his predecessor $225.35 belonging to the dog fund. It was agreed on the trial that the defendant received from Main $243.58, which, the plaintiff claimed, belonged to the contingent fund. The trial justice found “that on or about the 22d day of March, 1883, the defendant received from his predecessor in office the sum of $243.58, and no more.” Upon this and the other findings, the complaint was dismissed on the merits. Judgment was entered on the decision, and the plaintiff appealed to this court.
The only serious question here is whether the trial justice erred in refusing to find that the defendant received from his predecessor this sum of $225.35. On the trial the plaintiff put in evidence a receipt dated the 17th day of March, 1883, given by the defendant to his predecessor. On the subject of the moneys paid to and received by the defendant it states: • “Received cash to balance the contingent fund, as appears from the supervisor’s books, amounting to $243.58; also vouchers number 1, 2, and 3 for money paid by him since town settlement, amounting to $53.47, credited to him on the books; also the dog fund on hand at town settlement, $225.35, making a total of cash received $468.93.” The balance of the receipt related to books and records belonging to the town. Among other things it states: “One book of supervisor’s accounts with the town, of receipts and disbursements coming into his hands.” The receipt was signed by the defendant as supervisor. Main, the defendant’s predecessor, testified for the plaintiff that he paid to the defendant at the time of the settlement $468.93. It appears that Main had a note against the defendant for money loaned, which was originally $500, upon which there were some indorsements. This note was given up at the time of the settlement, and received by the defendant as cash for the amount unpaid thereon. How much was unpaid on the note, or how much was paid in cash, does not very clearly appear. On his cross-examination, among other things, Main testified that he had no recollection of making any special memorandum, or having his attention called to this $225.35 dog fund after his settlement with Hill, until after the last annual town-meeting. The plaintiff also introduced other evidence on the question as to how much was due on the note. Main’s testimony was that it amounted to between $350 and $400-There were some other circumstances proved on the part of the plaintiff which, it is claimed strengthen the above evidence. The defendant testified on his own behalf that his predecessor turned over to him his note and money enough to amount to $243.58, also to the effect that nothing further was paid to him. His testimony also tended to show that the actual settlement was made on the 22d day of March, five days after the receipt was drawn, and that it was made on the supervisor’s books; that he signed the receipt after the business was finished, without attention being called to its contents; and that he never knew the contents of the receipt. The book, among other things, contained the following entry: “March 22. Balance handed over to my successor, F. A. Hill, $243.58.” The evidence, as a whole, tended to show that the defendant’s predecessor drew the receipt on the 17th day of March at his own. house, for the purpose of being signed at the actual settlement, and that it was drawn in'such a way as to cover all the property and moneys he had in his hands as supervisor. The contention of the defendant is that, when the settlement was actually made, the book alone was considered, and the settlement based upon it. The signing of the receipt was a matter of form, without an examination, and all that was paid to him was $243.58. The! *645findings of the trial justice were in favor of the defendant’s contention. He reached the conclusion after seeing and hearing the witnesses that the defendant was right. The opinion of the justice shows he did not find that the dog money was in Main’s hands. Such a finding was not necessary to a determination of the case, and the learned justice properly held that, as Main was not a party to the action, there should be no finding which might prejudice him.
In Roosa v. Smith, 17 Hun, 138, it was held, in substance, that the tribunal before which a trial is had occupies a much better position to pass upon the credibility and weight of evidence than the appellate court. Some of the reasons assigned were that the testimony being given before him viva voce he ■could estimate the honesty, frankness, freedom from bias, and give credit or distrust, as he thought the witnesses deserved, in passing judgment upon the personal appearance, temper, and manners while on the stand, and had looked at all the reasonable probabilities suggested by personal contact with the parties and witnesses during their examination, and that there were many imperceptible and intangible matters before the trial court which could not be before the appellate. To the same effect are Wheeler v. Miller, 24 Hun, 541, and Baird v. Mayor, etc., 96 N. Y. 567, where it was held that to justify a reversal it must appear that the proofs so clearly preponderated in favor of a contrary conclusion that it could be said with a reasonable degree of certainty that the trial court erred in its conclusions. But, upon the reargument of this appeal, a question not presented or considered is now brought to our attention. It is insisted by the learned counsel for the appellant that a new trial should be granted on the ground that certain erasures, as alleged, appear upon the aforesaid supervisor’s book in connection with the account as settled and adjusted thereon, as hereinbefore stated. Although the book was put in evidence on the trial, and was in the same condition as it now appears, still the attention of the trial justice was not called to those erasures by the learned counsel for the appellant, nor was any comment or suggestion made upon tlieir significance or suspicious character, nor was any reference made by counsel to the same upon the first .argument of this appeal. The case was carefully and ably tried by vigilant and distinguished counsel; still those erasures were looked upon as of such trifling importance that they attracted no attention on the trial. The erasures consist in the careful obliteration of certain figures on the supervisor’s book. What those figures were before they were erased cannot now be determined. But it is insisted that it is fair to assume that, before obliteration, those figures gave credit to the former supervisor for the dog money, and that the defendant, with fraudulent intent, deliberately erased -the same, so that the supervisors’s book would fall to show all the moneys received by the defendant. If the attention of the trial justice had been called to the subject, or if the point had been made on the trial, it may be that the defendant could have fully explained it when his attention was called to the subject, and that all suspicion of fraud or misconduct on the part of the defendant could have been removed on the trial. It is a familiar rule that points not raised or presented on the trial will not be considered on appeal. Marston v. Gould, 69 N. Y. 221; Tooley v. Bacon, 70 N. Y. 34; Distin v. Rose, 69 N. Y. 122, 123; Day v. Town of New Lots, 107 N. Y. 148, 13 N. E. Rep. 915; Langley v. Wadsworth, 99 N. Y. 61, 1 N. E. Rep. 106; Thayer v. Marsh, 75 N. Y. 340; Adams v. Bank, 116 N. Y. 606, 23 N. E. Rep. 7. The reason for this rule is apparent. The object and purpose of a trial is to enable the parties to present and litigate every question within the issues. If either party is dissatisfied with a finding upon a question of fact, or a ruling upon a question of law, he has a-remedy by appeal. In other words, he can only obtain a review of a finding or ruling of the court below. But, if there was no finding or ruling by a ¡trial court, there is nothing to review. It is no answer to say that the court *646on appeal has the right to look into and consider the evidence presented on the trial. This is true; but it is equally true that if the objection, if made, might have been obviated on the trial, it will not be considered. The above cases, and numerous others which might be cited, show that, where a question appears in the case which is of such a character that the difficulty could not havd'been obviated if attention had been called to it, the point may be considered on appeal. If, on the other hand, it might have been cured or explained, if objection had been made or attention called to it,—and nothing of the kind appears in the case,—the appellate court will not consider it. If it were otherwise, cunning or ingenuity .might keep in reserve controlling questions during the trial, which if raised might have been obviated; then, if the result is adverse, make them available on appeal. Courts, therefore, have uniformly held that all objections which might have been obviated, must be distinctly presented, or they will not be considered on appeal. The present case is a marked illustration of the propriety of this rule. The evidence when presented on the trial, in the particulars now objected to, was in the same forrh as now. If attention had been called to its suspicious character, it might have been fully explained by the accused or suspected party. But when it is suggested for the first time on appeal, if the court acts upon it, the party may be seriously prejudiced, and have the imputation of fraud rest upon him, and judgment in his favor reversed on the ground of his fraud or forgery; when, if the point had been made below, it might have been explained without imputing any wrong or fraud upon either party. If the appellate court gives effect to the erasures, although it does not appear what was erased, how or under what circumstances such erasures were made, or by whom, to the extent that it believes it would have reached a conclusion on the original hearing that those suspicious ear-marks needed an explanation, the party sought to be charged should have an opportunity to make such explanation. But if the appellate court grants a new trial based upon its opinion of the suspicious character of this evidence, when the point was not raised below, it assumes the functions of the trial court, without being able to afford an opportunity to explain or remove suspicions. If such a rule obtains, litigants never can determine what questions of fact not presented on the trial may be successfully sprung upon them on appeal. It is not seriously claimed that the findings of the trial court could be disturbed except for the erasures. It is believed there is no precedent for granting a new trial under such circumstances. It is a familiar rule that error cannot be presumed. This is especially so when the charge involves either fraud or forgery. But for the appellate court to assume the functions of the trial court, and then presume either fraud or forgery, is certainly without prebedent.
The judgment should be affirmed.